Title: From George Washington to Major General Robert Howe, 7 March 1780
From: Washington, George
To: Howe, Robert


          
            Dr Sir
            Head Quarters Morristown 7th March 1780
          
          I have successively received your several favors of the 17th February; two of the 28th; and two dated the 4th instant.
          From the representation of the Court of Enquiry in your letter of the 28th, and till a favorable change in its objects, I am

induced to authorise you to direct Col. Hay D.Q.M.G. to augment the number of express riders to the exigencies of the day. He is to make me forthwith a return of the number he may find requisite to call into service on this occasion; and injoined the strictest œconomy, not only as it is the pleasure of Congress, but because it is absolutely necessary in our affairs.
          Inclosed you will find observations on some of the questions transmitted in yours of the 4th. You will be pleased to fill up what I have left open, in such a manner as will answer our purposes and at the same time suit the character which the writer bears with the enemy.
          You have herewith, the account of expences incurred by Ensn Sloan returned; on which you may order payment deducting only the officers subsistence as noted on the back of the account.
        